DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-15 are pending.
	In view of the Appeal Brief filed on 03/29/2022, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462  
   

Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 14054544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.                                                                                                                                                                    
Examiner Response to Arguments
Applicant's arguments with respect to claims 1-15 have been fully considered, unfortunately the arguments are not persuasive.
Regarding claim rejection under 35 U.S.C. 112:

Regarding independent claim 1 and 9, in applicant response, applicant stated that the limitations “a frame in which the synchronization signal is transmitted’ and “a subframe in which the synchronization signal is transmitted’” refer to the frame and subframe (respectively) that “include[s]” the synchronization signal—that is, the synchronization signal is contained “inside of” that frame/subframe, but the applicant didn’t provide the support in the specification.
In the previous response applicant pointed out to ¶0094, ¶0199, ¶0201-¶0204, Tables 11, 
12, 13, 15, and 16 as support, unfortunately theses paragraphs and tables do not provide support for the limitations above and the specification as a whole failed to set forth a written description of the claimed "inventions", and the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains to make and/or use the invention.

Regarding independent claim 6 and 14, applicant's arguments have been fully considered, unfortunately the arguments are not persuasive because ¶108 and ¶0110 in the applicants specification do not provide support for the limitation of generating the synchronization signal based on a value of the identifier which is associated with a location of the UE. The specification as a whole fails to set forth a written description of the claimed "inventions", and the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains to make and/or use the invention.

Regarding claim Rejections - 35 USC § 102, Applicant's response/arguments with respect to the claims 1-15 have been fully considered and are moot because the arguments do not apply to any of the reference being used in the current rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Regarding independent claim 1 and 9, the claims recite the limitations “the configuration message comprises at least one of first information indicating a frame number of a frame in which the synchronization signal is transmitted, or second information indicating a subframe number of a subframe in which the synchronization signal is transmitted”, applicant’s response stated that the limitations “a frame in which the synchronization signal is transmitted’ and “a subframe in which the synchronization signal is transmitted’” refer to the frame and subframe (respectively) that “include[s]” the synchronization signal—that is, the synchronization signal is contained “inside of” that frame/subframe, but the applicant didn’t provide the support in the specification.
In the previous response applicant pointed out to ¶0094, ¶0199, ¶0201-¶0204, Tables 11, 12, 13, 15, and 16 as support, unfortunately theses paragraphs and tables do not provide support for the limitations above and the specification as a whole fails to set forth a written description of the claimed "inventions", and the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains to make and/or use the invention.
Regarding dependent claims, the claims failed to rectify the problem raised above, thus, 
they are subject to the same rejections.

Regarding dependent claims 6 and 14, the claims recite the limitation “generating the synchronization signal based on an identifier, wherein a value of the identifier is associated with a location of the UE”, the specification as originally filed does not suggests or provide sufficient evidence and explanation of generating the synchronization signal based on a value of the identifier which is associated with a location of the UE. Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 and 9-13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wu et al (US20150341974).

Regarding claim 1, the cited reference Wu discloses a method for operating a user equipment (UE) in a wireless communication network (fig. 4 discloses the source user equipment establishing a communication link with the eNB via the relay user equipment), 

    PNG
    media_image1.png
    289
    514
    media_image1.png
    Greyscale

the method comprising: transmitting, to another UE (114), a synchronization signal for a device-to-device (D2D) discovery (¶0050 discloses that the user equipment sending a dedicated discovery signal and waiting to detect a response signal from other user equipments; if the response signal is detected, the user equipment establishing a device-to-device connection with the other user equipments); and transmitting, to the other UE, a configuration message for the D2D discovery (¶0070 discloses that the relay user equipment sends a response message to the source user equipment according to the detected dedicated discovery signal. ¶0073 discloses that The response message can include a data part where ¶0075 discloses that The data part of the response message can include common wireless resource configuration information), wherein the configuration message comprises at least one of first information indicating a frame number of a frame in which the synchronization signal is transmitted, or second information indicating a subframe number of a subframe in which the synchronization signal is transmitted (¶0072 discloses that the response message can include a synchronization signal. The synchronization signal is used for synchronization between the source user equipment and the relay user equipment. ¶0076 further discloses that the response message also can include synchronization related information, such as radio frame and/or subframe number information).

Regarding claim 2, the cited reference Wu discloses all limitations of claims 1, Wu further discloses wherein the configuration message further comprises information indicating a number of resource blocks corresponding to a bandwidth to be configured for the other UE (¶0070 discloses that the relay user equipment sends a response message to the source user equipment according to the detected dedicated discovery signal. ¶0074 discloses that the response message can include a System Information Block Type1 (SIB1) … the relay user equipment forwards the SIB1 or part of information in the SIB1 received from the cellular network to the source user equipment through the response message. The part of information in the SIB1 includes freqBandIndicator).
Regarding claim 3, the cited reference Wu discloses all limitations of claims 1, Wu further discloses wherein at least one of the UE and the other UE is out of a network coverage (fig. 4 discloses the source user equipment establishing a communication link with the eNB via the relay user equipment where the source UE is outside the coverage area of the base station).
                                     
    PNG
    media_image1.png
    289
    514
    media_image1.png
    Greyscale


Regarding claim 4, the cited reference Wu discloses all limitations of claims 1, Wu further 
discloses further comprising: generating the synchronization signal based on a message received from an evolved node B (eNB) (¶0072 discloses that the response message can include a synchronization signal. The synchronization signal is used for synchronization between the source user equipment and the relay user equipment. ¶0109 discloses that the synchronization signal sent by the relay user equipment and the synchronization signal of the cellular network also can be identical).

Regarding claim 5, the cited reference Wu discloses all limitations of claims 4, Wu further discloses wherein the message received from the eNB comprises at least one of time resource blocks for transmitting the synchronization signal, frequency resource blocks for transmitting the synchronization signal, power control parameters for transmitting the synchronization signal, or an identifier (ID) for generating the synchronization signal (¶0065 discloses that a relay user equipment firstly requests a network device for resources, the requested resources are used for transmission of the related signals/signalings or data during the mutual discovery with a source user equipment such as synchronization signal sent in response message (¶0071 and ¶0072)).

Regarding claim 9, the claim is drawn to a user equipment (UE) in a wireless communication network performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Regarding claim 10, the claim is drawn to a user equipment (UE) in a wireless communication network performing substantially the same features of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 11, the claim is drawn to a user equipment (UE) in a wireless communication network performing substantially the same features of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 12, the claim is drawn to a user equipment (UE) in a wireless communication network performing substantially the same features of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Regarding claim 13, the claim is drawn to a user equipment (UE) in a wireless communication network performing substantially the same features of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be  negatived by the manner in which the invention was made. 

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Wu et al (US20150341974), in view of Takano (US20160135121).

	Regarding claim 6, the cited reference Wu discloses all limitations of claims 1. However, Wu does not explicitly teach generating the synchronization signal based on an identifier, wherein a value of the identifier is associated with a location of the UE.
	In an analogous art Takano teaches a value of the identifier is associated with a location of the UE (Claim 5 discloses transmitting the synchronization signal for the D2D communication based on a timing of the first or the second synchronization signal based on a position condition of the terminal device).
	It would have been obvious to one of ordinary skill in the art at the time of the invention 
was made to incorporate the method of Takano to simplify the operation of the terminal device for performing the D2D communication in which the same communication scheme as the communication scheme of the cellular communication is adopted. 
Regarding claim 14, the claim is drawn to a user equipment (UE) in a wireless communication network performing substantially the same features of claim 6. Therefore the claim is subject to the same rejection as claim 6.

Claims 7-8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Wu et al (US20150341974), in view of Pragada et al (US20130288668).

	Regarding claim 7, the cited reference Wu discloses all limitations of claims 1. However, Wu does not explicitly teach transmitting, to an evolved node B (eNB) a request message for initiating the D2D discovery.
	In an analogous art Pragada teaches transmitting, to an evolved node B (eNB) a request message for initiating the D2D discovery (¶0118 discloses that proximity discovery information may be requested. The WTRU may request the network for proximity discovery information).
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the method of Pragada to discover all devices in the vicinity.

	Regarding claim 8, the combination of Wu and Pragada discloses all limitations of claim 7. Pragada further discloses the request message comprises an identifier (ID) of the other
UE (¶0092 discloses that The WTRU 400 may request resources with specific quality of service (QoS) requirements along with at least one of a proximity feature ID or a list of buddies for which the WTRU 400 may be interested about establishing an optimized proximity connection (OPC)… to MME).

Regarding claim 15, the claim is drawn to a user equipment (UE) in a wireless communication network performing substantially the same features of claims 7 and 8 combined. Therefore the claim is subject to the same rejection as claims 7 and 8 combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462